DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Jensen on 06/02/2022.
The application has been amended as follows: 
The claims have been amended as follows –
16. (new) Devicea light source
wherein the device comprises the light source whereby is provided between the light source
wherein the light tube; 
wherein a length of a light tube is such that the light is directed on the egg in a fine beam;
wherein on one end the light tube is provided around the light source so no light can escape, and on the other end the light tube comes close to the egg without making contact with the egg;
wherein the light tube is provided with a widened edge at least at the end of the light tube near the egg; and
wherein the one or more light sensors are provided around the light source and the light sensors are located in the shadow field of the widened edge of the light tube.

17. cancelled



18. (new) cancelled



19. (new) Device (1) according to claim 16, wherein the light source (4) can be wholly or partly contained in the light tube (9).
20. cancelled 

21. (new) Device (1) according to claim 16, wherein the half exit angle of the light source (4) is 3° to 4°.

22. (new) Device (1) according to claim 16, wherein the light tube (9) can be provided with means that bundles the light in a fine beam.

23. (new) Device (1) according to claim 16, wherein the light tube (9) is cylindrical both on the inside and the outside.

24. (new) Device (1) according to claim 16, wherein the light sensors (7) are provided around and in the same plane as the light source (4).

25. (new) Device (1) according to claim 16, wherein the light sensors (7) are located around the light source in a curved surface.
26. (new) Device (1) according to claim 16, wherein three or six light sensors (7) are used.
27. (new) Device (1) according to claim 16, 

28. (new) Device (1) according to claim 16, wherein the device (1) comprises means to suppress mechanical vibrations on the light source (4), the light sensors (7) and the eggs (2).
29. (new) Device (1) according to claim 16, comprising measuring means, whereby a tray (3) is provided to hold a matrix of eggs (2) and above the eggs a sensor array (14) is provided per egg comprising a light source (4), light tube (9) and light sensors (7), wherein at least during the measurement, a mechanical shortcut is provided between the tray (3) and the sensor array (14), or between the tray (3) and the measurement means, so as to eliminate vibrations or to vibrate with the same frequency.
30. (new) Device (1) according to claim 16, wherein the mechanical shortcut comprises un upward and/or downward pressure force.
31. (new) Device (1) according to claim 16, wherein the light source (4) consists of an IR LED or a laser beam.
32. (new) Device (1) according to claim 16, wherein the infrared light source (4) emits light with a wavelength in the range between 700 nm and 1100 nm.
33. (new) Device (1) according to claim 16, wherein the device (1) comprises means which keep the luminous intensity of the light source (4) stable.
34. (new) Device (1) according to claim 16, wherein the light sensor (7) is sensitive to the wavelength of the emitted IR light of the light source (4).
35. (new) Device (1) according to claim 16, wherein the device (1) is able to detect very low frequencies, from 0.5 Hz to 7 Hz for a heart rate from 30 to 420 beats per minute.
36. (new) Device (1) according to claim 16, wherein only one focused light source is used.
37. (new) Device (1) according to claim 16, wherein the device is provided with a matrix of eggs (2) whereby the eggs (2) are each provided with their own light source (4), light tube (9) and one or more light sensors (7).
38. (new) Device (1) according to claim 16, wherein both the heart rate and the embryo's movement are measured.
39. (new) Device (1) according to claim 16, wherein the device is provided with means to determine the sample sequence whereby every egg (2) is sampled several times with an interval and per egg (2) a signal is formed with the multiple samples of the egg
in question, whereby the variation of the signal shows the viability of an egg.
40. (new) Device (1) according to claim 39, wherein neighbouring eggs (2) are not sampled at the same time.
41. (new) Method for measuring an embryo's heart rate in an egg, by means of a device (1) according to claim 16, comprising the following steps:
a. Determining a sample sequence for the simultaneous measuring of non-neighbouring eggs,
b. Simultaneously sampling of the eggs of a sample sequence, and subsequently repeating for the eggs of another sequence,
c. Repeating step b n times,
d. Processing the n signals per egg into a signal varying in time representative for the embryo's heart rate or viability in the egg.
42. (new) Method according to claim 41, whereby in step a sample sequence 1 comprises first selected non-neighbouring eggs in a matrix, sample sequence 2 comprises second selected non-neighbouring eggs in the matrix , sample sequence 3 comprises third selected non-neighbouring eggs in the matrix , and sample sequence 4 comprises fourth selected non-neighbouring eggs in the matrix , and whereby in step b the selected eggs of sample sequence 1, 2, 3 and 4 are scanned in a consecutive time slot.
43. (new) Method according to claim 41, whereby per measurement of the eggs in step b the light source (4) and light sensors (7) of the selected eggs are synchronously switched on and off.
44. (new) Method according to claim 41, whereby the total measurement time for a tray (3) of 150 eggs is 2.5 seconds.
45. (new) Method according to claim 41, whereby there are 256 measurements per egg.
46. (new) Method according to claim 41, whereby during the measurement the light source (4) and light sensors (7), and the eggs (2) are positioned vibrationless.
47. (new) Method according to claim 41, whereby the measurements are not continuous.
48. (new) Method according to claim 41, whereby the measurements are contactless.
49. (new) Method according to claim 41, whereby only one focused light source is used.--.
Allowable Subject Matter
3.	Claims 16, 19 and 21-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 16, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed Device for measuring of an embryo's heart rate in an egg whereby infrared light is sent in the egg by a light source, and the reflection of that light is detected by one or more light sensors and converted into a signal that is representative for the heart rate, wherein the device comprises the light source whereby a light tube is provided between the light source and the egg,
wherein on one end the light tube is provided around the light source so no light can escape, and on the other end the light tube comes close to the egg without making contact with the egg;
wherein the light tube is provided with a widened edge at least at the end of the light tube near the egg; and
wherein the one or more light sensors are provided around the light source and the light sensors are located in the shadow field of the widened edge of the light tube in combination with the entirety of elements of instant claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886